 

 

Exhibit 10.1

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (the “Agreement”) is made and
entered into this _15____ of __December______ 2014 (the “Effective Date”), by
and among EQUITY BANK, a Kansas banking corporation (“Equity Bank”), EQUITY
BANCSHARES, INC., a Kansas corporation (“Bancshares,” and together with Equity
Bank, the “Bank”), and JULIE HUBER , an individual (“Executive”).

RECITALS

WHEREAS, Executive is currently employed, and has an employment agreement with,
the Bank and Bancshares, which employment agreement shall be amended and
restated upon the execution of this Agreement.

WHEREAS, the Bank desires to continue to be assured of the association and
services of Executive for the Bank.

WHEREAS, Executive is willing and desires to be employed by the Bank, and the
Bank is willing to employ Executive, upon the terms, covenants and conditions
hereinafter set forth.

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Bank and Executive hereby agree as follows:

1.Employment.  The Bank agrees to employ Executive, and Executive agrees to
accept such employment, on the terms and conditions hereinafter provided.

2.Term.  The term of this Agreement shall be for an initial period of three
years commencing as of the Effective Date, and shall be automatically renewed
for successive one-year periods thereafter, unless terminated pursuant to
Section 6 below; provided, however, that Executive’s obligations in Section 5
below shall continue in effect after such termination.

3.Title, Duties and Responsibilities.  The Bank hereby employs Executive as its
Chief Credit Officer Executive Vice President (“EVP”) subject to the supervision
and direction of the Bank’s CEO.  Executive shall have such duties as may be
assigned to her from time to time by the CEO commensurate with her experience
and ordinary responsibilities and regulatory requirements for the position for
which she is employed, EVP.  Such duties shall be exercised subject to the
control and supervision of the CEO. The Bank shall employ Executive on a
full-time basis, and Executive shall devote her full time and professional
efforts to the performance of her assigned duties.  The foregoing specifications
are not intended as a complete itemization of the duties Executive shall perform
and undertake on behalf of the Bank in satisfaction of her employment
obligations under this Agreement.

4.Compensation and Benefits.

(initials) _____Page 1

--------------------------------------------------------------------------------

 

 

(a)Base Compensation.  For all services rendered by Executive under this
Agreement, the Bank shall pay Executive a base salary of One Hundred
Seventy-Five Thousand and Forty Nine Dollars ($175,049.00) per annum, payable in
equal installments in accordance with the Bank’s normal payroll practices,
effective as of the Effective Date (the “Base Salary”).  The amount of the Base
Salary may be reviewed at any time and from time to time by the CEO and shall be
reviewed at least annually, but shall not be reduced.  No such change upward
shall in any way abrogate, alter, terminate or otherwise affect the other terms
of this Agreement.

(b)Vacation and Management Benefits.  Executive shall be entitled to (i) four
(4) weeks annual paid vacation (which shall not accumulate from year to year and
shall be “paid” upon termination pursuant to Section 7); (ii) sick leave in
accordance with Bank policy; (iii) benefits similarly provided to other
executive officers of the Bank with similar job responsibilities, including but
not limited to health insurance, appropriate county club membership, short term
incentives, long term incentives and expenses.  All benefits shall be
administered in accord with the Bank’s written policies.  

(c)Reimbursement.  Executive shall be reimbursed for all reasonable
“out-of-pocket” business expenses for continuing training and education,
business travel and business entertainment (and where appropriate for business
reasons, the business travel and business entertainment of her spouse) incurred
in connection with the performance of her duties under this Agreement.  The
reimbursement of Executive’s business expenses shall be upon monthly
presentation to and approval by the Bank (in accordance with Bank’s expense
reimbursement policy) of valid receipts and other appropriate documentation for
such expenses, and in accordance with applicable governmental bank
regulations.  

(d)Restrictions on Reimbursements, Gross-Ups and In-Kind Benefits.  Any
reimbursements, gross-ups or in-kind benefits to be provided pursuant to this
Agreement (including but not limited to the benefits described in Sections 4(c))
which are taxable to Executive shall be subject to the following
restrictions:  (i) each reimbursement or gross-up must be paid no later than the
last day of the calendar year following Executive’s tax year during which the
expense was incurred or tax was remitted, as the case may be; (ii) the amount of
expenses or taxes eligible for reimbursement or in-kind benefits or gross-ups
provided, during a tax year of Executive may not affect the expenses or taxes
eligible for reimbursement or in-kind benefits or gross-ups to be provided, in
any other tax year of Executive; (iii) the period during which any reimbursement
or gross-up may be paid or in-kind benefit may be provided shall end two years
after termination of this Agreement; and (iv) the right to reimbursement,
gross-up or in-kind benefits is not subject to liquidation or exchange for
another benefit.

5.Confidentiality of Trade Secrets; Non-Solicitation; Non-Competition.

(a)Trade Secrets.  Other than in the performance of her duties hereunder,
Executive agrees not to disclose, either during the term of Executive’s
employment by the Bank or during a period of one year thereafter, to any person,
firm or corporation, any confidential information concerning the business
affairs, the trade secrets, the customer

(initials) _____Page 2

--------------------------------------------------------------------------------

 

 

lists or similar information of the Bank. Without limitation, any unique
technique, method, process or technology used by the Bank shall be considered a
“trade secret” for the purposes of this Agreement. This paragraph shall survive
the expiration or termination of this Employment Agreement for any reason.

(b)Ownership of Trade Secrets; Assignment of Rights.  Executive hereby agrees
that all know-how, documents, reports, plans, proposals, marketing and sales
plans, client lists, client files and materials made by Executive, or made or
otherwise possessed by the Bank, are the property of the Bank and shall not be
used by Executive in any way adverse to the Bank’s interests. Executive shall
not deliver, reproduce or in any way allow such documents or things to be
delivered to or used by any third party other than as reasonably necessary to
carry out Executive’s duties without specific direction or consent of the CEO.
Executive hereby assigns to the Bank any rights which Executive may otherwise
have in any such trade secret or proprietary information and agrees to execute
any further documents reasonably requested to secure the assignment.

(c)Non-Solicitation.  Executive covenants and agrees that both during and after
her termination of employment with the Bank for any reason; she shall comply
with the following:

 

(i)

During Executive’s employment with the Bank and for a period of twelve (12)
months after her termination of employment with the Bank for any reason,
Executive shall not engage in the following acts of “solicitation”:

 

1.

directly or indirectly, whether as an individual for Executive’s own account, or
on behalf of any other person, firm, corporation, partnership, joint venture or
entity whatsoever, solicit or endeavor to entice away from the Bank any employee
who is employed by the Bank;

 

2.

directly or indirectly through any other individual or entity, solicit, entice,
persuade or induce any individual or entity to terminate, reduce or refrain from
forming, renewing or extending its relationship, whether actual or prospective,
with the Bank; or

 

3.

directly or indirectly through any other individual or entity, solicit, entice,
persuade or induce any individual or business that was a customer of Bank during
the term of Executive’s employment with Bank to do business with any individual
or entity with respect to matters that the Bank did business or was attempting
to do with such customer either during the term of Executive’s employment with
the Bank or during the term of this solicitation prohibition.

(initials) _____Page 3

--------------------------------------------------------------------------------

 

 

(d)Non-Competition.

 

(i)

During the term of this Agreement and continuing thereafter, if Executive
continues to be employed by the Bank and/or any other entity owned by or
affiliated with the Bank, for the duration of such period, and thereafter for a
period equal to twelve (12) months, Executive shall not, directly or indirectly,
for herself or on behalf of or in conjunction with any other person, company,
partnership, corporation, business, group, or other entity:

 

1.

serve, as an officer, director, shareholder, owner, partner, joint venturer, or
in a managerial capacity, whether as an employee, independent contractor,
consultant, advisor, or sales representative, with an insured depository
institution that has a location within any county in which the Bank has a
physical location at the time of termination, plus any county that is contiguous
to any such county (the “Territory”);

 

2.

The foregoing covenants shall not be deemed to prohibit Executive from acquiring
an ownership interest in any publicly-traded depository institution or its
holding company, so long as that ownership interest does not exceed one percent
(1%) of the total number of shares outstanding of that depository institution,
and/or invest in an existing mutual fund that invests, directly or indirectly,
in such insured depository institutions.

(e)Conflicting Activities.  Executive shall not, during the term of this
Agreement, be engaged in any other outside business activity without the prior
written consent of the CEO with the exception of paid Board membership with
non-competing companies, as approved by the CEO; provided, however, that this
restriction shall not be construed as preventing Executive from investing her
personal assets in publicly traded stocks and bonds and similar passive assets.

(f)Acknowledgment, Enforceability.  Executive acknowledges that, in exchange for
the execution of the terms set forth in this Section 5, she has received
substantial, valuable consideration, and that this Section 5 is the result of
arms-length negotiations.  Executive further acknowledges and agrees that this
consideration constitutes fair and adequate consideration for the execution of
the restriction set forth in this Section.

 

(i)

Executive agrees that the restrictions set forth above are ancillary to an
otherwise enforceable agreement and supported by independent valuable
consideration as required by Kansas law.  Executive further agrees that the
limitations as to time, geographical area, and scope of activity to be
restrained by this Section are reasonable and acceptable, and do not impose any
greater restraint than is reasonably necessary to protect the trade secrets,
proprietary information, goodwill and other

(initials) _____Page 4

--------------------------------------------------------------------------------

 

 

 

business interests of the Bank.  Executive agrees that if, at some later date, a
court of competent jurisdiction determines that the agreement set forth in this
Section does not meet the criteria established by Kansas law, this Section may
be reformed by the court and enforced to the maximum extent permitted under
Kansas law.

 

(ii)

This Section 5 shall survive any expiration, non-renewal or termination of the
Agreement or any termination of Executive’s employment with the Bank.  To the
extent that any provision of this Section 5 conflicts with the terms or
provisions of any other agreement between the Bank and Executive, the terms of
this Section 5 shall control for the applicable restriction period thereafter.

 

(iii)

All of the covenants in this Section shall be construed as an agreement
independent of any other provision in this Agreement, and the existence of any
claim or cause of action of Executive against the Bank, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Bank of such covenants.

 

(iv)

It is specifically agreed that any restriction period stated in this Section 5
during which the agreements and covenants of Executive shall be effective, shall
be computed by excluding from such computation any time during which Executive
is in violation of any provision of this Section.

6.Termination. Notwithstanding anything to the contrary contained herein,
Executive’s employment with the Bank and this Agreement shall terminate upon the
occurrence of any of the following:

(a)Basis of Termination.

 

(i)

Executive’s employment hereunder may be terminated at any time by mutual
agreement of the parties.

 

(ii)

This Agreement shall automatically terminate upon the Executive’s death or the
date Executive becomes permanently incapacitated.  “Permanent Incapacity” as
used herein, shall mean mental or physical incapacity, or both reasonably
determined by the CEO based upon an opinion of Executive’s regularly attending
physician or other qualified physician, rendering Executive unable to perform
substantially all of her duties hereunder and which appears reasonably certain
to continue for at least twelve consecutive months without substantial
improvement.  Executive shall be deemed to have “become permanently
incapacitated” on the date the CEO has determined that Executive is permanently
incapacitated and so notifies Executive.

 

(iii)

Executive’s employment may be terminated by the Bank with “cause,” effective
upon delivery of written notice to Executive given at any

(initials) _____Page 5

--------------------------------------------------------------------------------

 

 

 

time (without any necessity for prior notice) if any of the following shall
occur:

 

(1)

a violation of a material business directive of the CEO which is demonstrably
willful and deliberate on Executive’s part and not remedied within a reasonable
time period after receipt of written notice from the CEO;

 

(2)

(A) a felony conviction; (B) any other criminal conviction involving Executive’s
theft, dishonesty, or moral turpitude; (C) continuing or habitual drug or
alcohol use to an extent that interferes with the performance of Executive’s
duties; or (D) Executive’s bankruptcy;

(3)Material breach of any material term of this Agreement; or

 

(4)

Failure to materially perform her duties to the satisfaction of any regulatory
agency responsible for supervision of the Bank.

(b)Termination of Executive “Non-Performance”.   Executive’s employment may be
terminated by the Bank for “non-performance,” effective upon delivery of written
notice to Executive given at any time (without any necessity for prior notice)
if any one of the following shall occur:

 

(i)

failure to substantially perform her duties to the satisfaction of the Direct
Supervisor or CEO; or

 

(ii)

extended absences from the Bank aggregating six (6) months or more due to
illness or disability within a twelve (12) month period.

(c)Termination by Executive with Notice.  Executive may terminate her employment
hereunder by giving the Bank sixty (60) days’ prior written notice, which
termination shall be effective on the 60th day following such notice (the
“Notice Termination Date”).  The Bank may, in lieu of continuing performance
during the 60-day notice period, pay Executive her salary for the balance of the
60-day notice period without requiring further performance by Executive.

(d)Termination of Executive without Notice.  Executive’s employment may be
terminated by the Bank for any reason other than death, permanent incapacity (as
defined in paragraph 6(a)(ii) above), or cause (as defined in paragraph
6(a)(iii) above) by giving fifteen (15) days’ prior written notice to Executive
and such termination shall be effective as of the date of termination stated in
such notice.

(e)Termination by Executive for Good Reason.  Executive may terminate her
employment for “good reason”.  For purposes of this Agreement, good reason
means:

(initials) _____Page 6

--------------------------------------------------------------------------------

 

 

 

(i)

A change in Executive’s status, title, position or responsibilities (including
reporting responsibilities) materially inconsistent with her current duties as
EVP ;

 

(ii)

Any material breach by the Bank of any provision of this Agreement.

(f)Nonrenewal.  Either the Bank or Executive may terminate this Agreement and
the employment relationship that existed between them by giving written notice
to the other not less than ninety (90) days before the end of the initial term
hereof, or any subsequent renewal term.    

7.Payment upon Termination.

(a)Upon termination pursuant to Section 6(a) or (b)(ii), the Bank shall pay to
Executive within ten (10) days after termination an amount equal to the sum of
Executive’s Base Salary accrued to the date of termination, plus any
unreimbursed expenses, vacation pay, and other benefits accrued to the date of
termination.  

(b)Upon termination pursuant to Section 6(c), the Bank shall pay to Executive,
consistent with the Bank’s payroll practices (subject to the acceleration of
contemplated by Section 6(c)), an amount equal to Executive’s Base Salary
through the Notice Termination Date, plus any unreimbursed expenses, vacation
pay, and other benefits accrued through the Notice Termination Date.

(c)Upon termination pursuant to Sections 6(b)(i), (d), (e) or (f), the Bank
shall pay to Executive within ten (10) days after termination an amount equal to
the sum of all compensation due to Executive under Section 4 accrued to the date
of termination, including, without limitation, Executive’s Base Salary, bonus,
vacation and management benefits, unreimbursed expenses, and other accrued
benefits, subject to Executive signing a general release of claims in a form
reasonably acceptable to the Bank within twenty-one (21) days or forty-five (45)
days, whichever period is required by applicable law.  In addition to the
foregoing payments, the Bank shall continue to pay Executive her Base Salary for
twelve (12) months following her termination pursuant to Sections 6 (b)(i), (d),
(e), or (f); provided, if Executive is in material breach of any of her
obligations under Section 5 of this Agreement, the Bank may cease making these
payments.

(d)In addition to an amount equal to the sum of Executive’s Base Salary accrued
to the date of a Change in Control Termination (defined below), plus any
unreimbursed expenses, vacation pay, and other benefits accrued to the date of a
Change in Control Termination, within thirty (30) days after a Change in Control
Termination, the Bank shall pay Executive an amount equal to 2.99 times the sum
of (i) the immediately prior year’s Base Salary and (ii) all additional cash
compensation paid by the Bank and received by Executive during such year (but
for the avoidance of doubt, it shall not include the value of any stock-based
compensation) (“Change in Control Payment”); provided that in the event it is
determined that any payment or distribution in the nature of compensation
(within the meaning of Section 280G(b)(2) of the Internal Revenue Code), would
constitute an “excess parachute payment” within the meaning of

(initials) _____Page 7

--------------------------------------------------------------------------------

 

 

Section 280G of the Internal Revenue Code, then the Change in Control Payment
under this Agreement shall be reduced by the maximum amount that may be paid
without resulting in the imposition of excise tax on the Executive under Section
4999 of the Internal Revenue Code.  Any required reduction in the Change in
Control Payment pursuant to the foregoing shall be accomplished by first
reducing the amount of cash payments due under Section 4 and then by any other
cash payments due to Executive.  All determinations to be made under this
Section 7(d) shall be made by an independent public accounting firm selected by
the Bank immediately prior to the Change in Control Termination, which shall
provide its determinations and any supporting calculations both to the Bank and
Executive within ten (10) days after the Change in Control Termination.  Any
such determination by such accounting firm shall be binding upon the Bank and
Executive.  The fees and expenses of such accounting firm in performing the
determinations referred to in this Section shall be paid by the Bank.  For the
avoidance of doubt, if Executive is eligible for the payment described in this
Section, she shall not be eligible for any other severance benefit, inclusive of
the benefits described in Section 7(b) hereof.  

(e)A “Change in Control Termination” shall mean (i) termination of Executive’s
employment within twelve (12) months after a Change in Control (as defined
below) for any reason other than death, “permanent incapacity”, “Cause” (as
defined in Section 6(a)(iii) of this agreement), or (ii) Executive’s resignation
from the Bank for any reason within twelve (12) months after the Change in
Control.

(f)“Change in Control” shall mean the first to occur of any of the following
events from and after the date of this Agreement:

 

(i)

Any person, entity or a “group” (as defined in Section 13(d)(3) of the Security
Exchange Act, as amended (the “Exchange Act”)) becomes the beneficial owner,
directly or indirectly of securities of Bancshares or Equity Bank representing
50% or more of: (1) the then outstanding shares of common stock of Bancshares or
Equity Bank, as applicable;  (2) the combined voting power of Bancshares or
Equity Bank’s then outstanding securities, as applicable; or (3) the fair market
value of all Bancshares or Equity Bank’s then outstanding securities, as
applicable; provided, however, if any person, entity or group is considered to
own more than 50% of (1) the then outstanding shares of common stock of
Bancshares or Equity Bank, as applicable; (2) the combined voting power of
Bancshares or Equity Bank’s then outstanding securities, as applicable; or (3)
the fair market value of all  Bancshares or Equity Bank’s then outstanding
securities, as applicable, the acquisition of additional securities by the same
person, entity or group shall not be deemed to be a Change in Control; or

 

(ii)

The majority of the members of the Board of Directors of Bancshares is replaced
during any 24-month period by directors whose appointment or election is not
endorsed by a majority of the members

(initials) _____Page 8

--------------------------------------------------------------------------------

 

 

 

of the Board of Directors of Bancshares prior to the date of the appointment or
election; or

 

(iii)

The consummation of a merger or consolidation of Bancshares or Equity Bank with
any other entity other than (1) a merger or consolidation which would result in
the voting securities of Bancshares or Equity Bank outstanding immediately prior
to such merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof)  50% or more of the combined voting power of the voting
securities of Bancshares or Equity Bank or such surviving entity or any parent
hereof outstanding immediately after such merger or consolidation, or (2) a
merger or consolidation effected to implement a recapitalization of Bancshares
or Equity Bank (or similar transaction) in which no person, entity or “group”
(as defined in Section 13(d)(3) of the Exchange Act) is or becomes the
beneficial owner, directly or indirectly, of securities of Bancshares or Equity
Bank representing 50% or more of (1) the then outstanding shares of common stock
of Bancshares or Equity Bank; (2) the combined voting power of Bancshares or
Equity Bank’s then outstanding securities; or (3) the fair market value of all
Bancshares or Equity Bank’s then outstanding securities; or

 

(iv)

The sale or disposition of all or substantially all of the assets of Bancshares
or Equity Bank, as applicable;

Notwithstanding the foregoing, no “Change in Control” shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the holders of the common stock of
Bancshares or Equity Bank immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of Bancshares or
Equity Bank immediately following such transaction or series of transactions.

For purpose of this Section, “beneficial ownership” shall be determined in
accordance with Rule 13d-3 under the Exchange Act.

8.Notices.  Any notices, requests, demands and other communications provided for
by this Agreement shall be sufficient if in writing and delivered in person or
sent by registered or certified mail, postage paid, to Executive at the last
address Executive has filed in writing with the Bank, or, in the case of the
Bank, to the attention of the CEO.  All such communications shall be deemed
given upon receipt.  Any party may by notice in writing to the other parties
change the address to which notices to it or her are to be addressed hereunder.

9.Internal Revenue Code Section 409A.

(initials) _____Page 9

--------------------------------------------------------------------------------

 

 

(a)It is intended that this Agreement will comply with Section 409A of the Code
and any regulations and guidelines issued thereunder (collectively, “Section
409A”) to the extent this Agreement is subject thereto.  This Agreement shall be
interpreted on a basis consistent with such intent.

(b)If any payments or benefits provided to the Executive by the Bank, either per
this Agreement or otherwise, are non-qualified deferred compensation subject to,
and not exempt from, Section 409A (“Subject Payments”), the following provisions
shall apply to such payments and/or benefits:

(c)For payments and benefits triggered by termination of employment, reference
to the Executive’s “termination of employment” (and corollary terms) with the
Bank shall be construed to refer to the Executive’s “separation from service”
from the Bank (with such phrase determined under Treas. Reg. Section
1.409A-1(h), as uniformly applied by the Bank) in tandem with the termination of
her employment with the Bank.

(d)If the Executive is deemed on the date of her “separation from service” to be
a “specified employee” (within the meaning of Treas. Reg. Section 1.409A-l(i)),
then with regard to any payment that is required to be delayed pursuant to
Internal Revenue Code Section 409A(a)(2)(B) (the “Delayed Payments”), such
payment shall not be made prior to the earlier of (i) the expiration of the six
(6) month period measured from the date of her “separation from service” and
(ii) the date of her death.  Any payments other than the Delayed Payments shall
be paid in accordance with the normal payment dates specified herein.  In no
case will the delay of any of the Delayed Payments by the Bank constitute a
breach of the Bank’s obligations to the Executive.

(e)The Executive’s right to receive installment payments pursuant to this
Agreement shall be treated as a right to receive a series of separate and
distinct payments.  Whenever a payment under this Agreement specifies a payment
period with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Bank.  

(f)Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any Subject Payment be subject to offset by any other amount unless
otherwise permitted by Section 409A.

(g)Notwithstanding anything herein to the contrary, in regard to Subject
Payments, the definition of Change in Control set forth herein shall not be
broader than the definition of “change in control event” as set forth under
Section 409A, and if a transaction or event does not otherwise fall within such
definition of “change of control event,” it shall not be deemed a Change in
Control.

(h)To the extent that any reimbursement or in-kind benefits are Subject
Payments: (x) the amount eligible for reimbursement or in-kind benefit in one
calendar year may not affect the amount eligible for reimbursement or in-kind
benefit in any other calendar year (except that a plan providing medical or
health benefits may impose a generally applicable limit on the amount that may
be reimbursed or paid), (y) the right to

(initials) _____Page 10

--------------------------------------------------------------------------------

 

 

reimbursement or an in-kind benefit is not subject to liquidation or exchange
for another benefit, and (z) subject to any shorter time periods provided
herein, any such reimbursement of an expense or in-kind benefit must be made on
or before the last day of the calendar year following the calendar year in which
the expense was incurred.

(i)If an amendment of this Agreement is necessary in order for it to comply with
Section 409A, the Executive and the Bank agree to negotiate in good faith to
amend this Agreement in a manner that preserves the original intent of the
parties to the extent reasonably possible.  No action or failure by the Bank in
good faith to act, pursuant to this Section 20, shall subject the Bank to any
claim, liability, or expense, and the Bank shall not have any obligation to
indemnify or otherwise protect the Executive from the obligation to pay any
taxes pursuant to Section 409A.  The Bank does not make any representations as
to the personal income tax treatment of any severance payments or other benefits
provided to the Executive.

10.Miscellaneous.

(a)Entire Agreement.  This Agreement constitutes the entire agreement between
the parties and may not be changed except by a writing duly executed and
delivered by the parties hereto.

(b)Governing Law.  This Agreement is governed by and shall be construed in
accordance with the laws of the State of Kansas, without giving effect to its
conflicts of laws principles.

(c)Survival.  Except as otherwise provided in this Agreement, upon the
termination of this Agreement, the obligations of the Bank and Executive
contained in Sections 5 and 6 shall survive and remain in effect.

(d)Enforcement.  In view of the substantial harm which will result from the
breach by Executive of any of the covenants contained in Section 5 the parties
agree that such covenants shall be enforced to the fullest extent permitted by
law.  Accordingly, if, in any judicial proceeding, a court shall determine that
such covenants are unenforceable because they cover too extensive a geographic
area or survive for too long a period of time, or for any other reason, then the
parties intend that such covenants shall be deemed to cover such maximum
geographic area and maximum period of time and shall otherwise be deemed to be
limited in such manner as will permit enforceability by such court.  If any term
or provision of this Agreement or the application thereof to any circumstance
shall, to any extent, be invalid or unenforceable, the remainder of this
Agreement or the application to other persons and circumstances shall not be
affected thereby and each term and provision hereof shall be enforced to the
fullest extent permitted by law.

(e)Remedies.  Executive agrees that her breach of any of the provisions of
Section 5 above will cause irreparable damage to the Bank and that the recovery
by the Bank of money damages will not alone constitute an adequate remedy for
such breach.  Accordingly, Executive agrees that such provisions may be
specifically enforced against

(initials) _____Page 11

--------------------------------------------------------------------------------

 

 

her, in addition to any other rights or remedies available to the Bank on
account of any such breach, and Executive hereby waives the defense in any
equitable proceeding that there is an adequate remedy at law for any such breach
and agrees that injunctive or other equitable relief will not constitute any
hardship upon Executive.

(f)Assignment.  The rights and obligations of the parties to this Agreement
shall not be assignable, except that the rights and obligations of the Bank
hereunder shall be assignable to any successor of the Bank upon a merger,
reorganization or recapitalization or any entity that acquires substantially all
of the assets of the Bank.

(g)Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which, taken together,
shall constitute one and the same instrument, regardless of whether or not the
signatures of all of the parties hereto appear on any single counterpart
hereof.  For purposes of this Agreement, the Bank and Executive agree that a
facsimile or electronically transmitted counterpart bearing the signature of any
party to this Agreement shall, absent manifest evidence of fraud, be binding
upon such party when actually delivered to the other parties hereto.

(h)Notices.  Unless otherwise provided herein, any and all payments, notices,
requests, instructions and other communications required or permitted to be
given under this Agreement after the date hereof by any party hereto to any
other party may be delivered personally or by nationally recognized overnight
courier service or sent by mail or (except in the case of payments) by facsimile
transmission, at the respective addresses or transmission numbers set forth
below and shall be effective (i) in the case of personal delivery, electronic
transmission, when received; (ii) in the case of mail, upon the earlier of
actual receipt or five (5) business days after deposit in the United States
Postal Service, first class certified or registered mail, postage prepaid,
return receipt requested; and (iii) in the case of nationally-recognized
overnight courier service, one (1) business day after delivery to such courier
service together with all appropriate fees or charges and instructions for such
overnight delivery.  The parties may change their respective addresses and
transmission numbers by written notice to all other parties, sent as provided in
this Paragraph 9(h).  All communications must be in writing and addressed as
follows:

If to Executive:

Julie Huber

1938 N. Split Rail Ct.

Wichita, KS  67230

E-mail:

 

If to the Bank:

Equity Bank

7701 E. Kellogg, Suite 200

Wichita, Kansas 67207

ATTN: CEO

E-mail: belliott@equitybank.com

(initials) _____Page 12

--------------------------------------------------------------------------------

 

 

 

Or such other addresses as will be furnished in writing by the parties.

 

(i)Remedies Cumulative; No Waiver.  No remedy conferred upon either party by
this Agreement is intended to be exclusive of any other remedy, and each and
every such remedy shall be cumulative and shall be in addition to any other
remedy given hereunder or now or hereafter existing at law or in equity.  No
delay or omission by either party in exercising any right, remedy, or power
hereunder or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy, or power may be exercised by such party
from time to time and as often as may be deemed expedient or necessary by such
party in such party’s sole discretion.

(j)Arbitration.  Subject to Section 9(e) hereof, any dispute, controversy, or
claim arising out of or relating to this Agreement or breach thereof, or arising
out of or relating in any way to the employment of Executive or the termination
thereof, shall be submitted to arbitration in accordance with the Employment
Dispute Arbitration Rules of the American Arbitration Association.  The
arbitration proceedings shall be held in the either Butler County, Kansas, or
Sedgwick County, Kansas.  Judgment upon the award rendered by the arbitrator may
be entered in any court of competent jurisdiction.  In reaching her decision,
the arbitrator shall have no authority to ignore, change, modify, add to or
delete from any provision of this Agreement, but instead is limited to
interpreting this Agreement.  The parties specifically acknowledge that the
Arbitrator must award fees, including attorneys’ fees, and costs of the
arbitration to the prevailing party in any such proceeding.

[Remainder of page intentionally left blank]




(initials) _____Page 13

--------------------------------------------------------------------------------

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

EXECUTIVE

 

 

 

  /s/ Julie Huber

  Julie Huber

 

 

 

 

 

EQUITY BANK

 

 

 

  /s/ Brad S. Elliott

  Brad S. Elliott

 

 

 



79249.000003 EMF_US 49775422v22

 

 



(initials) _____Page 14